SO ORDERED.

SIGNED this 3rd day of May, 2019.




__________________________________________________________________________


                 DESIGNATED FOR ONLINE PUBLICATION

             IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF KANSAS


IN RE:

RONNIE LEE WAGNER                            Case No. 18-11084
TAMMY LOUISE WAGNER                          Chapter 7

                       Debtors.


RONNIE LEE WAGNER and
TAMMY LOUISE WAGNER                         Adv. No. 18-5106

                        Plaintiffs,

vs.

UNION STATE BANK,

                      Defendant.



      ORDER ON PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT



                                                                             1

             Case 18-05106   Doc# 20   Filed 05/03/19   Page 1 of 20
      Filing a voluntary bankruptcy petition stays any collection of a pre-petition

debt until the bankruptcy court lifts the automatic stay, dismisses or closes the

case, or grants or denies a discharge. 1 The stay effectively enjoins certain activities

against the debtor, including the continuation of a pre-petition action and the

assessment of a claim against the debtor. When the Wagners filed their Chapter 13

case and asked to extend the stay, they specifically waived it as to the foreclosure of

a mortgage and sale of their residence. Not content to journalize its pre-petition

foreclosure petition by taking an in rem judgment against the debtors, the Union

State Bank (over the debtors’ strenuous objections) convinced the state court to

enter a money judgment against the debtors personally, but only to be enforced if

their Chapter 13 case was dismissed. Because seeking and obtaining an in

personam remedy against the debtors was stayed by 11 U.S.C. § 362(a)(1) and (a)(6),

and was not authorized by any order entered by this Court, the Bank violated the

stay and is liable for damages as § 362(k)(1) provides. 2

      Uncontroverted Facts

      There are no disputed material facts. Defendant Union State Bank is a

secured creditor holding a first mortgage lien on property located along U.S.

Highway 166 in Arkansas City, Kansas (“Hwy 166 Property”) that plaintiffs

occupied as their residence. In 2017, the Bank commenced a foreclosure action in

the Cowley County District Court. That foreclosure was temporarily halted on


111 U.S.C. § 362(c)(2).
2The plaintiffs-debtors appear by their attorney Martin J. Peck, Wellington, Kansas. The
Union State Bank appears by its counsel Lee E. Velasquez and Orvel Mason, Arkansas
City, Kansas.
                                                                                           2

               Case 18-05106     Doc# 20    Filed 05/03/19    Page 2 of 20
November 13, 2017 by plaintiffs’ first Chapter 13 bankruptcy filing. 3 Confirmation

of the Wagners’ Chapter 13 plan was denied, and their case was dismissed on May

31, 2018 for failure to provide tax returns.

      Plaintiffs filed the current Chapter 13 bankruptcy on June 6, 2018, again

staying the Bank’s foreclosure action. As in their first case, plaintiffs’ Chapter 13

plan filed on June 7 indicated that they were surrendering the Hwy 166 Property. 4

Because of the dismissal of the first Chapter 13 case, the Wagners also filed a

motion to extend the automatic stay under § 362(c)(3). 5 They carved out of that

extension in rem relief as to the Hwy 166 Property. The Bank objected to the stay

extension and filed a motion for stay relief. 6 At the June 27 hearing on the stay

extension, the Bank withdrew its objection and the court granted the extension. 7

The July 17 Order granting the motion provided:

      . . . the automatic stay is extended with respect to all creditors and all
      claims, except that the debtors do not seek to extend the automatic stay
      with respect to the claim of Union State Bank on their residence on U.S.
      166, . . . and the automatic stay is modified to permit the Bank to
      obtain in rem relief against that property and effect foreclosure of the
      Bank’s lien. 8

Bank counsel approved the July 17 Order.

      The Bank’s motion for relief from the stay on the Hwy 166 Property was

heard on July 18. The Bank sought stay relief to “enter a formal journal entry of


3 In re Wagner, Case No. 17-12226 (Bankr. D. Kan.). Under their proposed Chapter 13 plan
in that case, the Wagners proposed to surrender the Hwy 166 Property. Doc. 25.
4 Doc. 6, p. 3, § 9.
5 Doc. 17. See 11 U.S.C. § 362(c)(3).
6 Doc. 22.
7 Doc. 31. The Bank withdrew its objection to the motion after Ms. Wagner testified.
8 Doc. 42.


                                                                                        3

              Case 18-05106      Doc# 20    Filed 05/03/19   Page 3 of 20
judgment” in the foreclosure case and complete the foreclosure process, including

sale of the Hwy 166 Property and application of sale proceeds to the Wagners’

debt. 9 The motion stated that the “judgment against the [Chapter 13] Trustee shall

be in rem only.” 10 Similar qualifying language was not included regarding the

judgment to be entered against the Wagners. At the hearing on July 18, the parties

advised the Court that they agreed the stay had already been lifted as to the Hwy

166 Property. 11 The Bank submitted a partial Order for stay relief on the Hwy 166

Property that mimicked the language in its motion. That Order was submitted

under D. Kan. LBR 9074.1 and was entered July 31, 2018 without the debtors

objecting. 12

       After entry of the July 17 Order and the partial stay relief order, the parties

continued to argue about the terms of the journal entry to be entered in the state

court foreclosure action. They exchanged several e-mails and engaged in colloquy

with this Court over a proposed state court journal entry at an August 8 hearing. 13

Initially, the Wagners’ counsel signed the proposed journal entry after modifying

page 7 to make clear that the Bank was granted judgment in rem against the

Wagners and included a sentence that stated: “Nothing herein shall be construed as




9 Doc. 22 at p. 5.
10 Id. at ¶ 6.a. This language is superfluous because, in a Chapter 13, the debtor, not the
trustee, retains possession and use of the debtor’s property, see §§ 1306(b) and 1303.
11 Doc. 43, 44. Indeed, the stay expired as to the Hwy 166 Property after 30 days from the

petition date under § 362(c)(3)(A) because the debtors did not request it be extended,
making this motion redundant.
12 Doc. 50.
13 That hearing transcript is not part of the summary judgment record.


                                                                                              4

                Case 18-05106     Doc# 20     Filed 05/03/19    Page 4 of 20
granting in personam judgment against Ronnie L. Wagner or Tammy L. Wagner.” 14

That proposed journal entry was not submitted to the state court by the Bank.

Instead the Bank demanded that it be granted an in personam judgment against

the Wagners with the proviso that it not be enforceable unless their Chapter 13 case

was dismissed before discharge. It proposed the following language in the journal

entry:

         During the pendency of Case No. 18-11084 [the bankruptcy case] . . . this
         paragraph shall be construed as granting judgment enforceable only
         against the real estate described herein, but upon dismissal of Case No.
         18-11084 or its termination other than by completion of a confirmed plan
         and a Chapter 13 discharge, the judgment shall be enforceable against
         Defendants Ronnie L. Wagner and Tammy L. Wagner as provided by
         law. In the event of a deficiency, the proof of claim filed by the . . . Bank
         in Case No. 18-11084 may be amended to claim the deficiency as an
         unsecured debt to be provided for in the Chapter 13 plan. 15

The Wagners objected to that language, arguing that it violated the stay by

“continuing…a proceeding against the debtor.…” 16 That proposed journal entry was

not submitted to the state court. Counsel continued e-mail communications back-

and-forth through August trying to resolve their dispute over the state court

foreclosure journal entry to no avail.

         At the Wagners’ plan confirmation hearing on September 12, 2018, their

counsel announced that “the Bank has got set up for tomorrow to take in rem relief

on the residence.” Bank counsel acknowledged that announcement was correct.




14 Ex. A, Adv. Doc. 13-1.
15 Ex. B, Adv. Doc. 13-2.
16 11 U.S.C. § 362(a)(1)


                                                                                         5

                 Case 18-05106     Doc# 20     Filed 05/03/19   Page 5 of 20
       On September 14, the Bank submitted a foreclosure journal entry to the state

court under KAN. S. CT. Rule 170 (without Mr. Peck’s approval). 17 That journal

entry provided:

       21. The Order for Relief from Automatic Stay (Partial) authorizes
       plaintiff and this court to complete these state court foreclosure
       proceedings as to the first cause of action [the Hwy 166 Property]. The
       Court concludes judgment should be entered against defendants Ronnie
       L. Wagner and Tammy L. Wagner for the full amount due, but at this
       time plaintiff is only entitled to enforce that judgment in rem against the
       secured real estate. 18

Other language in the proposed journal entry granted the judgment against the

Wagners in the amount “of $168,315.82 comprised of unpaid principal, interest

accrued through September 13, 2018, allowed attorney fees, and title and

abstracting costs; for interest on that sum at the contract rate of 7.25% from

September 13, 2018, until paid in full; and for its court costs . . .” 19 Additional

language was inserted in the decretal paragraph of the journal entry that read as

follows:

       Such judgment is granted against defendants Ronnie L. Wagner and
       Tammy L. Wagner, but at this time plaintiff is only entitled to enforce
       that judgment in rem against the secured real estate. In the event there
       is a deficiency judgment following sale of the secured real estate
       (presuming the judgment will not be paid in full), no collection actions
       to enforce or recover that deficient balance may be taken against
       defendant Wagners (1) while the bankruptcy action in Case No. 18-
       110084 [sic] or any converted action is pending, (2) upon successful
       completion of an approved plan in that action, (3) or upon defendant
       Wagners being discharged in bankruptcy. 20



17 Ex. C, Adv. Doc. 13-3.
18 Id. at p. 6 of Journal Entry. (Emphasis added).
19 Id. at p. 7 of Journal Entry.
20 Id. (Emphasis added).


                                                                                       6

               Case 18-05106       Doc# 20    Filed 05/03/19   Page 6 of 20
After the Wagners objected to the proposed journal entry, the state court held a

hearing to settle it. 21 After considering the matter, the state court judge issued a

written ruling on December 20, determining that the foreclosure journal entry

complied with this Court’s partial relief from stay order because the “judgment only

becomes an in personam judgement [sic] if the bankruptcy proceeding fails.” 22 The

judgment was entered the next day. 23

       On January 9, 2019 the Wagners voluntarily converted their bankruptcy case

to Chapter 7. The Hwy 166 Property was sold at sheriff’s sale on January 31, 2019

for $116,672.46. 24 On February 18, 2019, the Wagners transferred their right of

redemption to one Bill George who redeemed the property on February 20. 25

       The Wagners filed this adversary complaint on September 26, 2018,

asserting that the Bank should be held in contempt for violating this Court’s

July 17 Order and violating the automatic stay by intentionally and willfully

taking an in personam judgment against the Wagners in violation of § 362.

The Wagners move for summary judgment on their complaint.

       Summary Judgment Standards

       A motion for summary judgment may be granted where the movant shows

that no genuine dispute as to any material fact exists and the movant is entitled to




21 See Adv. Doc. 18, p. 19; Ex. D, Adv. Doc. 13-4, Tr. of Hearing dated Nov. 20, 2018.
22 Ex. E, Adv. Doc. 13-5.
23 Ex. F, Adv. Doc. 13-6.
24 Ex. G, Adv. Doc. 13-7.
25 Ex. H, Adv. Doc. 13-8; Ex. I, Adv. Doc. 13-9. The Court notes that the Clerk’s Receipt and

Certificate of Redemption is unsigned and unfiled.
                                                                                            7

               Case 18-05106      Doc# 20     Filed 05/03/19    Page 7 of 20
judgment as a matter of law on those uncontroverted facts. 26 Facts are material if

they are essential to the proper disposition of the claim under the applicable law

and a fact is genuinely disputed if there is sufficient evidence from which the trier

of fact could resolve the issue for the non-movant. 27 In reviewing the factual record,

the Court must draw all reasonable inferences in favor of the non-movant. 28

       Factually, very little is in dispute in this case. The Bank controverts the

plaintiffs’ Fact No. 4 because plaintiffs incorrectly identified the docket number and

the date of entry of the referenced bankruptcy order on the motion to extend the

automatic stay. 29 The recited content of the referenced order is not otherwise

disputed. The Bank controverts plaintiffs’ Fact No. 6 because it contains a legal

conclusion that the Bank’s proposed foreclosure Journal Entry took an in personam

judgment, when the language in the proposed Journal Entry did not expressly

denominate the judgment as either in rem or in personam. 30 That is the ultimate

legal issue for the Court in this case—whether the Bank sought and obtained a

personal judgment against the Wagners in the foreclosure action in violation of the

automatic stay. 31 Accepting those limited qualifications of the facts the movants

must demonstrate that the uncontroverted facts recited above entitle it to summary

judgment as a matter of law. 32


26 Fed. R. Civ. P. 56(a) as incorporated in adversary proceedings by Fed. R. Bankr. P. 7056.
27 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
28 Adler v. Wal-Mart Stores, Inc., 144 F. 3d 664, 670 (10th Cir. 1998).
29 See Adv. Doc. 18, p. 2.
30 Id.
31 See Kline v. Deutsche Bank Nat’l Trust Co. (In re Kline), 472 B.R. 98, 102 (10th Cir. BAP

2012) (whether party’s actions violate the automatic stay is a question of law).
32 Fed. R. Civ. P. 56(e)(3); Reed v. Bennett, 312 F.3d 1190, 1195 (10th Cir. 2002).


                                                                                           8

               Case 18-05106      Doc# 20     Filed 05/03/19    Page 8 of 20
       Analysis

       The Wagners are entitled to judgment as a matter of law if, after considering

the language of the state court Journal Entry, 33 I conclude that its provisions

violate either the July 17 Order, the partial stay relief order, or the § 362 automatic

stay. But before addressing the merits, we should first consider the Court’s

jurisdiction to enforce the automatic stay and determine whether the Journal Entry

violated it.

       The Bank has Jurisdiction to Determine a Stay Violation and to
       Enforce its Orders

       The Bank contends that the state court’s determination that the proposed

Journal Entry in the foreclosure action complied with the bankruptcy court orders

bars this Court from determining whether the Bank violated the automatic stay or

the July 17 Order because the issue has been decided and is precluded by the state

court orders. I disagree for two reasons. One, the Bank didn’t plead the affirmative

defenses of collateral estoppel or res judicata in this proceeding. To be effective,

these affirmative defenses must be pled. 34

       Two, a judgment entered in violation of the stay is void ab initio and is of no

legal effect. 35 As discussed below, the Bank breached the stay when it asked the

state court to enter a money judgment against the Wagners. Orders entered in


33 Journal Entry Granting Partial Judgment entered on December 21, 2018 (“Journal
Entry”), Ex. F, Adv. Doc. 13-6.
34 See Fed. R. Civ. P. 8(c)(1).
35 Ellis v. Consol. Diesel Elec. Corp., 894 F.2d 371, 372 (10th Cir. 1990) (action taken while

the automatic stay is in place is void, without effect, and subject to collateral attack);
Franklin Savs. Ass’n v. Office of Thrift Supervision, 31 F.3d 1020, 1022 (10th Cir. 1994)
(citing Kalb v. Feuerstein).
                                                                                                 9

                Case 18-05106      Doc# 20     Filed 05/03/19     Page 9 of 20
violation of the stay are void, not binding on the bankruptcy court, and cannot be

saved by collateral estoppel, res judicata, or the Rooker-Feldman doctrine. 36 As the

United States Supreme Court held in Kalb v. Feuerstein, a state court foreclosure

order entered in violation of the automatic stay “was not merely erroneous but was

beyond its power, void, and subject to collateral attack.” 37 Moreover, the Wagners’

claims for stay violation under § 362(k)(1) and for contempt under § 105(a) are

independent claims for relief that only this Court may adjudicate. 38

       Because this Court can render meaningful relief to the Wagners, this matter

is not moot. The in personam judgment can, and should be, declared void and of no




36 In re Franco, 574 B.R. 730, 737 (Bankr. D. N.M. 2017) (quiet title action brought in
violation of stay is void and may not be given effect by claim preclusion, issue preclusion,
nor Rooker-Feldman doctrine); In re Gray, 573 B.R. 868, 876-79 (Bankr. D. Kan. 2017)
(state court in personam judgment entered in violation of discharge injunction was void and
neither the full faith and credit statute, issue preclusion, nor the Rooker-Feldman doctrine
deprived the bankruptcy court of jurisdiction over debtor’s claim for violation of the
discharge injunction).
37 308 U.S. 433, 440 (1940) (in bankruptcy case brought under the Frazier-Lemke Act,

determining that state court judgment entered in violation of automatic stay is void ab
initio and subject to collateral attack, even if the state court has determined (erroneously)
that the stay doesn’t apply to the state court proceeding). See also In re Benalcazar, 283
B.R. 514, 525-29 (Bankr. N.D. Ill. 2002) (state court decision entered in violation of stay
was void; containing a good analysis and discussion of Kalb and its progeny); Gruntz v.
County of Los Angeles (In re Gruntz), 202 F.3d 1074, 1083 (9th Cir. 2000) (Rooker-Feldman
doctrine not implicated by collateral challenges to the automatic stay in bankruptcy, citing
Kalb); Chao v. Hospital Staffing Services, Inc., 270 F.3d 374, 383-84 (6th Cir. 2001)
(bankruptcy court’s determination whether stay applies to an action is “determinative” in
the event of a dispute with a non-bankruptcy court’s determination); Raymark Industries,
Inc. v. Lai, 973 F.2d 1125, 1132 (3d Cir. 1992) (where state court erroneously determined it
had jurisdiction under the automatic stay, the bankruptcy court has power to vacate actions
taken in violation of stay).
38 See In re Raboin, 135 B.R. 682, 684 (Bankr. D. Kan. 1991) (stating that bankruptcy court

has exclusive jurisdiction to determine the extent and effect of the stay; state court contrary
ruling did not bar debtor’s motion); In re Benalcazar, 283 B.R. 514, 517 (Bankruptcy court
has exclusive jurisdiction to grant relief from stay and to impose sanctions for violations of
automatic stay; it is a core matter).
                                                                                            10

               Case 18-05106      Doc# 20     Filed 05/03/19    Page 10 of 20
legal effect. And the Wagners can recover their actual damages, including attorney’s

fees and costs, incurred as a result of the Bank’s stay violation.

      The Automatic Stay Prohibited in personam Relief Against the
      Wagners 39

      The automatic stay is a “vital, fundamental protection” afforded by the

Bankruptcy Code and is designed to give debtors a reprieve from creditors; it is

essential to the success of the debtors’ Chapter 13 case, is effective immediately

upon the filing of a bankruptcy petition, and extends to all non-bankruptcy courts

and creditors. 40 When the Wagners filed their chapter 13 case, the Bank’s

continuation of its prepetition foreclosure action against them was stayed. Section

362(a)(1) provides:

      . . . a petition filed under section . . . 302 . . . of this title, . . . operates
      as a stay, applicable to all entities, of —(1) the . . . continuation,
      including the issuance or employment of process, of a judicial,
      administrative, or other action or proceeding against the debtor that
      was . . . commenced before the commencement of the case under this
      title, or to recover a claim against the debtor that arose before the
      commencement of the case under this title; 41

Section 362(a)(6) stays “any act to collect, assess, or recover” a prepetition claim

against the debtor. 42 Both provisions are in play here because they prohibit in




39 The bankruptcy court’s July 17 Order extending the automatic stay only allowed the
Bank to pursue in rem relief against the Hwy 166 Property and foreclose its mortgage. The
Bank may also be held in contempt of the July 17 Order—an order that it approved.
40 In re Braught, 307 B.R. 399, 403 (Bankr. S.D.N.Y. 2004).
41 11 U.S.C. § 362(a)(1).
42 11 U.S.C. § 362(a)(6).


                                                                                           11

              Case 18-05106        Doc# 20     Filed 05/03/19     Page 11 of 20
personam actions against a debtor in the absence of the bankruptcy court’s lifting or

modifying the stay to allow that. 43

       The imposition of this stay was signaled to all of the Wagners’ creditors not

only by the notice of bankruptcy issued by the Court, but also in their plan. In that

plan, the Wagners indicated their intent to surrender the Hwy 166 Property. Our

District’s form Chapter 13 plan specifically prohibits in personam relief:

       Section 9: Relief from Stay Regarding Property to Be Surrendered

              Upon plan confirmation, any stays under § 362(a) and § 1301(a)
       shall be terminated as to any surrendered property. This provision does
       not prevent the earlier termination of the stay by operation of law or by
       Court order. Nothing contained in this section operates to permit in
       personam relief against debtor or to abrogate debtor’s rights and
       remedies under non-bankruptcy law. The Trustee shall not make
       distributions to any secured claimant in this class, including any
       assignees and successors in interest of the claimant. 44

In § 18.2 of the Wagners’ plan, they agreed to consent to a lift of stay upon

confirmation allowing the Bank to proceed with state-law foreclosure “of its lien”

against the Hwy 166 Property. 45 Nowhere in the plan did they consent to stay relief

for entry of a personal judgment against them.

       Likewise, nothing in either the July 17 Order extending the stay or the Bank’s

partial stay relief order mentions in personam relief against the debtors. Indeed, the

agreed-to stay relief memorialized by the July 17 Order is explicit. That relief is




43 In re Everchanged, Inc., 230 B.R. 891, 894 (Bankr. S.D. Ga. 1999) (noting distinction
between foreclosure, in rem, and enforcing a deficiency judgment, in personam).
44 Doc. 6.
45 Doc. 6, p. 6, § 18.2.


                                                                                           12

               Case 18-05106      Doc# 20    Filed 05/03/19    Page 12 of 20
limited to allowing the Bank to pursue in rem relief against the Hwy 166 Property by

foreclosing its mortgage on the property.

         Nevertheless, the Bank submitted a journal entry in state court that provided

otherwise. Two provisions in the December 21, 2018 Journal Entry grant the Bank

judgment against the Wagners. The first, paragraph 21 of the findings, provides:

         The Order for Relief from Automatic Stay (Partial) authorizes plaintiff
         and this court to complete these state court foreclosure proceedings as
         to the first cause of action [the Hwy 166 Property]. The Court concludes
         judgment should be entered against defendants Ronnie L. Wagner and
         Tammy L. Wagner for the full amount due, but at this time plaintiff is
         only entitled to enforce that judgment in rem against the secured real
         estate. 46

The second, the decretal paragraph, states:

         IT IS FURTHER CONSIDERED, ORDERED, ADJUDGED AND
         DECREED plaintiff, The Union State Bank, is hereby granted judgment
         against defendants Ronnie L. Wagner and Tammy L. Wagner for the sum
         of $168,315.82 comprised of unpaid principal, interest accrued through
         September 13, 2018, allowed attorney fees, and title and abstracting
         costs; for interest on that sum at the contract rate of 7.25% from
         September 13, 2018, until paid in full; and for its court costs in this
         action, both accrued and to accrue, which are currently assessed at
         $255.00. Such judgment is granted against defendants Ronnie L. Wagner
         and Tammy L. Wagner, but at this time plaintiff is only entitled to
         enforce that judgment in rem against the secured real estate. In the
         event there is a deficiency judgment following sale of the secured real
         estate (presuming the judgment will not be paid in full), no collection
         actions to enforce or recover that deficient balance may be taken against
         defendant Wagners (1) while the bankruptcy action in Case No. 18-
         110084 [sic] or any converted action is pending, (2) upon successful
         completion of an approved plan in that action, (3) or upon defendant
         Wagners being discharged in bankruptcy. 47

                                                    ***



46   Ex. F, Adv. Doc. 13-6. p. 7. Emphasis added.
47   Id. at p. 8. Emphasis added.
                                                                                     13

                 Case 18-05106      Doc# 20    Filed 05/03/19   Page 13 of 20
       IT IS FURTHER ORDERED in the event the judgment rendered herein
       is not satisfied in full within a period of ten (10) days from the date
       hereof, upon request of plaintiff an Order for Sale shall be issued . . . 48


       The State Court Journal Entry Grants an in personam
       Judgment Against the Wagners

       The Journal Entry itself violates § 362(a)(1) in that it “continues … an action

against the debtors…” and imposes a money judgment against the Wagners for the

full principal balance due on the mortgage note, together with interest, fees and

costs until paid in full. 49 The entry of judgment also constitutes an act to “assess” a

prepetition claim against the Wagners in violation of § 362(a)(6). 50 The judgment

“imposes personal liability” on the Wagners, as opposed to a “judgment against a

thing, right, or status.” 51 The judgment is not qualified as an in rem judgment. The



48 Id. at p. 9. Emphasis added.
49 See In re Velez Arcay, 499 B.R. 225, 234-35 (Bankr. D. P.R. 2013) (Bank willfully violated
automatic stay, as modified under confirmed Chapter 13 plan, by seeking and obtaining
both in rem and in personam remedies in state court foreclosure judgment); In re Braught,
307 B.R. 399, 404 (Bankr. S.D. N.Y. 2004) (state court’s judicial act of signing judgment
against Chapter 13 debtors while automatic stay was in effect was a “continuation of a
judicial proceeding” against debtors and was void ab initio as violation of automatic stay);
In re Robinson, 2011 WL 832857, at *5 (Bankr. E.D. Va. Mar. 3, 2011) (after obtaining stay
relief in Chapter 7 case (in which debtor indicated her intent to surrender the property) to
commence foreclosure suit, creditor’s complaint that sought both in rem relief and in
personam money judgment violated stay). Under Kansas law, a judgment does not become
effective until a journal entry is signed by the trial judge and filed. The entry of the state
court Journal Entry here was a judicial act, not merely a ministerial act. See KAN. STAT.
ANN. § 60-258. See also, Ellis v. Consolidated Diesel Elec. Corp., 894 F.2d 371, 373 (10th Cir.
1990) (grant of summary judgment without lifting of automatic stay was void and without
effect.).
50 To “assess” means “to determine the rate or amount of . . . .” See Merriam-Webster

Dictionary viewed April 26, 2019 at https://www.merriam-webster.com/dictionary/assess.
See also Baer v. Board of County Comm’rs (In re Prairie Mining), 194 B.R. 248, 257 (Bankr.
D. Kan. 1996) (quoting Black’s Law Dictionary meaning of “assess” as including “to fix the
amount of the damages” or “to impose a pecuniary payment upon persons” in case involving
priority of property tax claims).
51 See BLACK’S LAW DICTIONARY (10th ed. 2014), judgment – personal judgment.


                                                                                            14

               Case 18-05106      Doc# 20     Filed 05/03/19    Page 14 of 20
Bank could have easily sought judgment against the Wagners, in rem, to enforce its

mortgage. 52 But it asked for more when it rejected the Wagners’ counsel’s first

proposed modification of the Journal Entry limiting the judgment to one in rem, and

instead included the “springing” language delaying in personam enforcement until

certain conditions occurred. It forcefully advocated to the state court that the entry

of the judgment was permitted by the bankruptcy court’s orders suggesting a

willfulness from which it has yet to relent. No showing of a bad motive or intent on

the part of the Bank is required to find a willful violation. All that is required is

that the Bank knew of the automatic stay and intended the actions that constituted

the violation. 53 Early on, the Wagners’ counsel put the Bank on notice of a potential

stay violation if it pursued in personam relief against his clients; that the Bank or

its counsel may have believed their actions were permissible and reasonable is

irrelevant. 54 Nor did it seek to vacate the judgment, even after this adversary

proceeding was commenced. The Bank’s actions constitute a willful violation of the

automatic stay that violates the terms of this Court’s July 17 Order.

       The Delayed or Conditional Enforcement of the Judgment Does
       Not Cure the Stay Violation

       The springing nature of the judgment doesn’t save the Bank. Suggesting that

the judgment would not be enforced against the Wagners while they were in

bankruptcy or unless certain events didn’t occur doesn’t make the judgment any



52 Id., judgment – judgment in rem.
53 In re Johnson, 501 F.3d 1163, 1172 (10th Cir. 2007) (no specific intent is required;
creditor’s good faith belief that its actions were permitted is irrelevant).
54 Id. at 1173.


                                                                                          15

               Case 18-05106      Doc# 20     Filed 05/03/19    Page 15 of 20
less personal. Judge Berger addressed a similar factual setting in In re Maslak. 55

Like this case, the Maslaks surrendered property under their Chapter 13 plan that

was the subject of a prepetition state court foreclosure action by the mortgage

creditor. The creditor moved for summary judgment in the foreclosure case, seeking

in personam judgment against the Maslaks. In a footnote to their summary

judgment motion, the creditor stated that the Maslaks were in an active Chapter 13

case in which their plan surrendered the property, allowing the creditor to proceed

with foreclosure. The footnote then stated: “Should Borrowers complete their Ch. 13

Plan and receive a discharge, CitiMortgage will have and recover only an in rem

judgment.” 56 Judge Berger characterized the creditor’s action as a “qualified

demand for in personam judgment,” that knowingly and willfully violated the stay

and was not “rescued” by the footnote. 57

      The request for in personam judgment is not rescued from violation of
      the automatic stay by the footnote. In personam judgment should not
      have been requested. In Kansas, a mortgagee may proceed in rem
      against the property to foreclose its lien and to eventually effect
      transfer of title from the mortgagors to the mortgagee. The act to seek
      in personam judgment, notwithstanding the ineffectual attempt in a
      footnote to rescue this request from a violation of the automatic stay, is
      a willful and knowing act by CitiMortgage against the Debtors in
      violation of the automatic stay. Any and all pleadings filed in the State
      Court Case after the filing of this bankruptcy petition, to wit January
      28, 2011, are void and of no effect. 58




55 No. 11-20216-13, 2012 WL 5199168 (Bankr. D. Kan. Oct. 19, 2012).
56 Id. at *2.
57 Id.
58 Id.


                                                                                      16

              Case 18-05106     Doc# 20     Filed 05/03/19   Page 16 of 20
So, too, the Bank’s inclusion of language in the Journal Entry conditioning when it

may enforce its in personam judgment against the Wagners, does not remedy the

stay violation. 59

       Relief for Willful Violation of the Stay, § 362(k)(1)

       Having found that the Bank willfully violated the stay, the Court turns to

whether the Wagners have been injured by the Bank’s violation and if so, the

appropriate relief. Section 362(k)(1) mandates that the Court award “actual

damages, including costs and attorneys’ fees” to individuals injured by any willful

violation of the automatic stay. 60 The Court may also award punitive damages for

the stay violation, if appropriate. The Court notes that only the Bank (not its

counsel) has been sued for the stay violation. Under agency principles, the Bank is

liable for the actions of its attorneys who represented it both here and in state

court. 61

       Apart from incurring legal fees and expenses to enforce their rights, the

Wagners allege no other compensable harm. Attorney fees and costs alone are




59 See also In re Robinson, 2011 WL 832857, at *5 (Bankr. E.D. Va. Mar. 3, 2011) (criticizing
creditor’s law firm for using same form of standard foreclosure complaint for debtor in
bankruptcy; complaint alleging in rem enforcement of debt coupled with in personam
money judgment “except where a discharge is applicable” to the extent there was a
deficiency violated the automatic stay; concluding that boiler-plate caveat was insufficient
“to defuse the otherwise express request for a money judgment.”).
60 11 U.S.C. § 362(k)(1) (stating that such individuals shall recover actual damages).
61 See In re Sullivan, 367 B.R. 54, 67 (Bankr. N.D. N.Y. 2007); Kline v. Deutsche Bank Nat’l

Trust Co. (In re Kline), 420 B.R. 541, 548 (Bankr. D. N.M. 2009); In re Henley, 480 B.R. 708,
803 (Bankr. S.D. Tex. 2012). Under Kansas law, the relation of attorney and client is one of
agency to which the general rules of agency law apply. Bucher & Willis Consulting
Engineers, Planners and Architects v. Smith, 7 Kan. App. 2d 467, 469, 643 P.2d 1156 (1982).
                                                                                          17

               Case 18-05106     Doc# 20     Filed 05/03/19    Page 17 of 20
recoverable as actual damages. 62 Incredibly, the Bank says that the Wagners’

attorney fees could have been avoided had they not brought this adversary

proceeding. The Court disagrees. How else could they enforce their rights under the

automatic stay after their counsel’s dogged efforts to resolve the disputed state

court Journal Entry with the Bank failed? All of this could have been avoided if the

Bank had granted the Wagners’ initial, simple request to qualify the judgment as in

rem in compliance with the limited stay relief granted by this Court.

       No doubt the Bank was frustrated with these debtors’ second bankruptcy

filing stymying their foreclosure efforts, but the relief they sought with the

improper in personam judgment was unnecessary. If the Wagners had stayed in

chapter 13 and successfully completed their plan, any deficiency judgment of the

Bank’s would have been discharged. If their case had been dismissed, the stay

would have terminated, and the Bank would have been free to recover the

remainder of its claim. Now that the debtors are in chapter 7, whatever the Bank

doesn’t recover from the disposition of its collateral will constitute an unsecured

claim in the estate. The Wagners’ remaining debt will be discharged.

       Conclusion and Further Orders

       The state court foreclosure Journal Entry grants the Bank an in personam

judgment against the Wagners. By seeking that judgment, the Bank willfully



62See In re Gagliardi, 290 B.R. 808, 819-20 (Bankr. D. Colo. 2003) (legal expenses Chapter
7 debtors incurred as a result of creditor’s violation of automatic stay and in enforcing their
rights under the automatic stay, are actual damages); In re Robinson, 228 B.R. 75, 85
(Bankr. E.D. N.Y. 1998) (awarding attorneys’ fees for stay violation even if debtor has
suffered no other compensable harm).
                                                                                            18

               Case 18-05106      Doc# 20     Filed 05/03/19     Page 18 of 20
violated the automatic stay imposed by § 362(a)(1) and (6) and this Court’s July 17

Order. The in personam judgment is void.

       This matter is continued to an evidentiary hearing on June 25, 2019 at 9:00

a.m. for a determination of the amount of plaintiffs’ damages occasioned by the stay

violation. Within 21 days of this Order’s entry, the Wagners’ counsel shall file

itemized statements of attorney fees and expenses 63 with the Court and serve a

copy on the Bank’s counsel. Those statements shall be limited to the following:

       1. Fees and costs incurred in the state court case for reviewing the drafts of

          the proposed Journal Entry of foreclosure and attempting to resolve and

          settle the Journal Entry, including state court appearances on the same.

       2. In the bankruptcy case, any fees incurred in protecting the Wagners in

          personam rights under the automatic stay with respect to the Hwy 166

          Property.

       3. In this adversary proceeding, all fees and expenses incurred in

          prosecuting the alleged violation of the automatic stay and the July 17

          Order.

The Bank shall have 14 days from service of these billing statements to file its

objection to the fees and expenses sought and indicate the basis for the objection. If

no objection is filed, the evidentiary hearing will be confined to the issue of whether




63To be clear, the itemized statements shall include a description of each task for which
fees are sought, the date of the task, the amount of time spent on the task, and the fees
billed for the task, including Mr. Peck’s hourly rate, as well as any itemization of charges
for services of a legal assistant in the adversary proceeding.
                                                                                               19

               Case 18-05106      Doc# 20     Filed 05/03/19    Page 19 of 20
punitive damages should be imposed for the willful stay violation, and the Court

will independently review the fees for reasonableness and necessity.

       The Clerk of the Bankruptcy Court shall mail a courtesy copy of this Order

to the Cowley County District Court to the attention of The Honorable Christopher

E. Smith.

                                          ###




                                                                                   20

             Case 18-05106    Doc# 20    Filed 05/03/19   Page 20 of 20
